DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 28 February 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 2-21 are pending for examination.
Claim 1 is canceled.
Claims 2-21 are new.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 28 February 2022.
Amendments to the drawings have not been submitted with the amendment filed 28 February 2022.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 8 February 2022, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.

Continuing Data Should Be Updated
Applicant is respectfully requested to carefully review all continuing data for accuracy and completeness, and the status of each parent application appearing in paragraph [0001] of the specification should be updated where appropriate.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is respectfully requested to update the status of the US patent applications mentioned in the written description in paragraphs [0024], [0028] and [0078].
Claim Rejections - 35 USC § 112
The following is a quotation of paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitation “each loop of the pair of loops includes at least one of a chain and a belt” introduces new matter because there is no support found in the disclosure, as originally filed, for the term “belt”.  The subject matter, “each loop of the pair of loops includes … a belt” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The “time the application was filed” is the effective filing date of the application, and not the actual filing date of the application.  Accordingly claim 19 is deemed to be directed to new matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,718,568. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘568 patent “anticipate” the claims of the present application. It is apparent that the application claims differ from the ‘568 patent claims in that the ‘568 patent claims are more specific.  Application claims 2-21 are not patentably distinct from ‘568 patent claims 1-14 because the more specific ‘568 patent claims anticipate the broader application claims.  
Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 
The application claims and ‘568 patented claims match-up as follows:
Application Claims
Patent Claims (US 9,718,568)
2
1
3
-
4
1
5
1
6
2
7
1
8
3
9
4
10
5
11
6
12
7
13
8
14
8
15
10
16
-
Application Claims
Patent Claims (US 9,718,568)
17
-
18
-
19
-
20
1
21
-


Regarding claims 3, 16-19 and 21, the limitations of each of these claims are not found in the claimed subject matter of the ‘568 patent claims.  However, a person having ordinary skill in the art would have found the claims 3, 16-19 and 21 of the present application to have been merely obvious variations of the scope of the claims of the ‘568 patent.  
For application claim 3, the recited “path of movement being linear” is merely an obvious choice of design of the path of movement of the carriage as set forth in claim 1 of the ‘568 patent in order to provide an alternative path of movement.  
For application claims 16-19, the recited structure of the conveyor is in and of itself old and well known in the relevant art, and the use of such conveyor structure to move the carriage of claim 1 of the ‘568 patent, its location relative to the bag dispenser, and its location to support the foodstuff would have all been obvious modifications to the subject matter of claim 1 of the ‘568 patent in order to provide an alternative structure for moving the carriage, an alternative arrangement of the structure, and an alternative structure for supporting the foodstuff.
For application claim 21, the recited “the bag opener includes a plunger through which a vacuum is drawn to grip a surface of the first layer of the first bag” is in and of itself old and well known in the relevant art, and merely an obvious choice of design of the bag opener as set forth in claim 1 of the ‘568 patent in order to provide an alternative structure for opening the bag.  
While the claims of the present application and the claims of the ‘568 patent may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.  Accordingly, a person having ordinary skill in the art would have not found the claims to have been patentably distinct from one another.  
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,676,220. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘220 patent “anticipate” the claims of the present application. It is apparent that the application claims differ from the ‘220 patent claims in that the ‘220 patent claims are more specific.  Application claims 2-21 are not patentably distinct from ‘220 patent claims 1-20 because the more specific ‘220 patent claims anticipate the broader application claims.  
Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 
The application claims and ‘220 patented claims match-up as follows:
Application Claims
Patent Claims (US 10,676,220)
2
1
3
-
Application Claims
Patent Claims (US 10,676,220)
4
1
5
1
6
2
7
3
8
4
9
5
10
6
11
7
12
8
13
9
14
10
15
11
16
12
17
13
18
14
19
12
20
15
21
18


Regarding claim 3, the limitations of the claim are not found in the claimed subject matter of the ‘220 patent claims.  However, a person having ordinary skill in the art would have found the claim 3 of the present application to have been merely an obvious variation of the scope of the claims of the ‘220 patent.  
For application claim 3, the recited “path of movement being linear” is merely an obvious choice of design of the path of movement of the carriage as set forth in claim 1 of the ‘220 patent in order to provide an alternative path of movement.  
While the claims of the present application and the claims of the ‘220 patent may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.  Accordingly, a person having ordinary skill in the art would have not found the claims to have been patentably distinct from one another.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brinck et al. discloses a bag opening device and a pusher on a reciprocating carriage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 September 2022